Opinion issued September 25, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00700-CV




JONATHAN J. JIMINEZ, AS NEXT FRIEND OF JONATHAN JIMINEZ,
JR., PHYLLIS SCOTT, INDIVIDUALLY AND AS REPRESENTATIVE OF
THE ESTATE OF VICTORIA DE LA ROSA SCOTT, DECEASED, 
AND DENNIS DE LA ROSA, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relators, Jonathan J. Jiminez, as next friend
of Jonathan Jiminez, Jr., Phyllis Scott, individually and as representative of the estate
of Victoria De La Rosa Scott, deceased, and Dennis De La Rosa, seek mandamus
relief compelling the trial court to vacate its orders striking an expert witness.
We deny the petition for writ of mandamus.  All outstanding motions are
overruled as moot. 
 
Per Curiam 
 
Panel consists of Justices Jennings, Bland, and Sharp.

Justice Sharp, dissenting without opinion.